Bloodworth, J.
1. Several grounds of the motion for a new trial are based upon alleged errors in the instructions to the jury relative to “the doctrine of the fears of a reasonable man acting under the belief *270that a serious personal injury was about to be inflicted upon him which might amount to a felony.” When all the excerpts from the charge which are embraced in the several grounds of the motion are considered in connection with each other and in connection with the entire charge, it will be found that there is nothing in any of them that requires that the case be tried again. Indeed a portion of the charge is more favorable to the accused than he had any right to expect. Moreover, the record shows that in his statement the accused planted his defense upon accidental shooting.
Decided June 12, 1928.
Frank T. Grizzard, H. F. Sharp, for plaintiff in error.
John A. Boykin, solicitor-general, John H. Hudson, J. W. LeGraw, contra.
2. Even if there was error in the charge on murder, complained of in the 5th special ground, it was harmless, as the verdict was voluntary manslaughter. Dunwoody v. State, 23 Ga. App. 93 (97 S. E. 561); Thompson v. State, 24 Ga. App. 144 (2) (99 S. E. 891).
3. The 6th ground of the motion complains of the refusal of the court to give certain requested instructions to the jury. This was not error, because, so far as correct and pertinent, the requested instructions were covered by the charge given. Hagood, v. State, 5 Ga. App. 80 (3) (62 S. E. 641); Holcombe v. State, 5 Ga. App. 47 (3 c) (62 S. E. 647).
4. There was some evidence to support the verdict, and for no reason assigned did the court err in overruling the motion for a new trial.

Judgment affirmed.


Broyles, G. J., and Luke, J., concur.